Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2, 7-15, 17, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Peyton (US 2012/0174432).
Regarding Claim 1, Peyton discloses a sole structure for an article of footwear, the sole structure comprising: a midsole (40); a first cushion (62) depending from the midsole, located within a forefoot region of the sole structure, disposed adjacent a medial side (15) of the sole structure, and including a first sidewall (i.e. vertical sidewall of 62) providing the first cushion with a substantially oval shape (as seen in Fig.4, 62 is “substantially” oval shaped); and a second cushion (61) depending from the midsole, located within the forefoot region of the sole structure, disposed adjacent to a lateral side (14) of the sole structure, and including a second sidewall (i.e. vertical sidewall of 61) providing the second cushion with a substantially oval shape (as seen in Fig.4, 61 is “substantially” oval shaped), wherein the second sidewall of the second cushion opposes and is laterally spaced apart from the first sidewall of the first cushion by a gap (as seen in Fig.4 & 7A-C).

Regarding Claim 2, Peyton discloses a sole structure of Claim 1, wherein at least one of the first cushion and the second cushion comprises a fluid-filled chamber (para.31).

Regarding Claim 7, Peyton discloses a sole structure of Claim 1, further comprising a plate (50; para.27) disposed between the midsole (40) and the first cushion (62) and between the midsole and the second cushion (61)(as seen in Fig.7A-C).

Regarding Claim 8, Peyton discloses a sole structure of Claim 1, further comprising an outsole (70; para.34) secured to the first cushion and the second cushion opposite of the midsole (as seen in Fig.7A-C).

Regarding Claim 9, Peyton discloses a sole structure of Claim 8, wherein the outsole (70) extends across the gap between the first cushion and the second cushion (as seen in Fig.7A-B).

Regarding Claim 10, Peyton discloses a sole structure of Claim 1, wherein a portion of the midsole (40) extends within the gap between the first cushion and the second cushion (as seen in Fig.7A-B).

Regarding Claim 11, Peyton discloses a sole structure for an article of footwear, the sole structure comprising: a midsole upper portion (40 above 50); a plate (50; para.27) secured to the midsole upper portion; a first cushion (62) secured to the plate opposite from the midsole upper portion at a first location within a forefoot region of the sole structure, disposed adjacent to a medial side (15) of the sole structure (as seen in Fig.4 & 7A-C), and including a first sidewall (i.e. vertical sidewall of 62) providing the first cushion with a substantially oval shape (as seen in Fig.4, 62 is “substantially” oval shaped); and a second cushion (61) secured to the plate opposite from the midsole upper portion at a second location within the forefoot region of the sole structure, disposed adjacent to a lateral side (14) of the sole structure (as seen in Fig.4 & 7A-C), 

Regarding Claim 12, Peyton discloses a sole structure of Claim 11, further comprising a midsole lower portion (40 below 50) secured to the plate (50) opposite from the midsole upper portion at a third location between an anterior end of the sole structure and the first and second cushions (as seen in Fig.7C).

Regarding Claim 13, Peyton discloses a sole structure of Claim 12, wherein the midsole lower portion comprises a polymer foam (para.26).

Regarding Claim 14, Peyton discloses a sole structure of Claim 11, further comprising a midsole lower portion (40 below 50) secured to the plate (50) opposite from the midsole upper portion at a third location between a posterior end of the sole structure and the first and second cushions (as seen in Fig.7C).

Regarding Claim 15, Peyton discloses a sole structure of Claim 11, wherein at least one of the first cushion and the second cushion comprises a fluid-filled chamber (para.31).



Regarding Claim 19, Peyton discloses a sole structure of Claim 11, wherein the first sidewall is spaced apart from (as seen in Fig.7A-B) and opposes the second sidewall (as seen in Fig.7A-B).

Regarding Claim 20, Peyton discloses a sole structure of Claim 11, wherein the midsole upper portion comprises a polymer foam (para.26).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (US 2012/0174432) in view of Cook (US 2009/0100705).
Regarding Claims 3 and 16, Peyton discloses a sole structure wherein the fluid-filled chamber is pressurized (para.31). Peyton does not disclose wherein the fluid-filled chamber is pressurized within a range of 15-30 pounds per square inch. However, Cook teaches a shoe sole having a fluid filled chamber (40a-40d) which is pressurized within a range of 15-30 pounds per square inch (para.61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure of Peyton’s fluid filled chambers to be within a range of 15-30 pounds per square inch, as taught by Cook, in order to provide the optimum level of support and cushioning to the foot of a user.


	Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
Applicant asserts that Peyton discloses elongate chambers that extend the entire length of the sole structure and are not confined within the forefoot region as claimed.
Examiner respectfully disagrees and notes that the claims do not confine the cushion structure to only the forefoot region of the sole, but merely states that the “cushion is secured…at a first/second location within a forefoot region of the sole”. Therefore, Peyton is applicable to the claims currently presented and, its cushions do extend in a forefoot region as presently claimed. Applicant’s argument is not found persuasive.

In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, drawn solely to the newly amended limitations, have been considered but are moot in view of the newly modified ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732